TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00212-CR


Ex parte Sidney Earl Parker






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 94-036-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Sidney Earl Parker appeals from the district court's order dismissing his petition for
writ of audita querela.  By the petition, Parker sought to collaterally attack his 1994 judgment of
conviction for attempted murder, for which he was sentenced to twenty years in prison.  This
conviction was affirmed and is now final.  See Parker v. State, No. 03-97-00013-CR (Tex.
App.--Austin Dec. 4, 1997, no pet.).
In its order, the district court cited this Court's opinion in McBride v. State, 114
S.W.3d 556, 557 (Tex. App.--Austin 2002, no pet.).  In that case, we affirmed an order dismissing
an audita querela petition seeking to set aside a final criminal conviction.  We held that post-conviction habeas corpus is the exclusive procedure for obtaining such relief.  See Tex. Code Crim.
Proc. Ann. art. 11.07 (West Supp. 2004).  

For the reason stated in McBride, we affirm the district court's order dismissing
Parker's audita querela petition.


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Affirmed
Filed:   May 27, 2004
Do Not Publish